Citation Nr: 1819886	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-28 3444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee status-post anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Veteran represented by:	Jonathan Chittenden


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel	


INTRODUCTION

The Veteran had active service from June 1990 to June 1994. He had subsequent reserve service.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2017, the Veteran testified at a board hearing before the undersigned Veterans' Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he suffered a right knee injury as a result of jumping from a howitzer during active duty training in the Marine Reserves. 

The Veteran submitted a Request for Notice of Eligibility (NOE) for Benefits, dated August 24, 2017, which indicates that the Veteran sustained a right knee injury in August 2000 during physical training. The Veteran was diagnosed with a right knee sprain with possible meniscus or ligament tears. Per a Determination of Entitlement to NOE Benefits, dated September 7, 2000, the Veteran was authorized to receive medical care for the right knee sprain. 

The Veteran also submitted TRICARE billing statements for medical claims from August 2000 to June 2001. Although these statements do not indicate what claim (i.e., injury) was at issue, the Veteran contends that these statements were incurred as a result of his right knee injury.

Private medical records indicate that the Veteran underwent arthroscopic surgery in December 2000 to repair a torn ACL and meniscus of the right knee. A January 2013 MRI of the Veteran's right knee shows severe degenerative joint disease (DJD) of the medial and lateral compartments and mild DJD of the patellofemoral compartment with a small trace effusion.

In a statement dated January 2015, the Veteran's buddy indicated that the Veteran mentioned his in-service knee injury. The buddy also stated that he visited the Veteran when he was recovering from the December 2000 surgery and took him to a physical therapy appointment in the spring of 2001.

At his November 2017 hearing, the Veteran stated that he has had continuous right knee symptoms. Lay witnesses are competent to report symptoms capable of lay observation, such as pain and limited strength.

The Board notes that the Veteran provided an October 2002 private treatment report from his orthopedist as evidence establishing a nexus between his in-service injury and current disability. However, the private provider only stated that the Veteran "was injured while on active reserve duty." This statement can only be interpreted as a mere restatement of the Veteran's reports.

The Veteran has not yet been provided with a VA examination to address his service connection claims. VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). As the Veteran has asserted that he has had symptoms of a right knee disability since service, and he has submitted lay statements supporting his claim, a VA examination is necessary to determine the etiology of the Veteran's right knee condition, status-post ACL reconstruction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's VA treatment records from March 2016 to present. If no records are available, the claims folder must indicate this fact.

2. Then schedule the Veteran for a VA examination to address the following:

(a) Identify all right knee disabilities.

(b) Provide opinions as to whether any right knee disability identified is at least as likely as not (at least a 50 percent probability) related to service to include a right knee sprain with possible meniscus or ligament tears on August 9, 2000, during annual training.

The VA examiner should consider the lay statements of record. It should be noted that the Veteran and lay witnesses are competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.

Forward the claims file to the examiner for review. The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Thereafter, readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




